KNAPPEN, Circuit Judge.
This is a suit for infringement of United States patent No. 541,475 to Eberhardt, June 25, 1895, for improvements in crank planers. In the Circuit Court the claim involved was held invalid for lack of invention, and the bill dismissed. In crank planers or shapers, of the type to which the improvements in question pertain, the metal to be planed is held by a vise supported on a heavy metal table on a plane slightly below that of the cutting tool, which is carried across the surface of the work by a power-propelled reciprocating ram. To enable the tool to make successive parallel movements across the face of the metal to be planed, the table is connected at its rear end' to a saddle, which is fed horizontally to the frame of the machine (and at right angles to the movement of the ram), along and bearing against a cross-head attached to the machine frame; the former being vertically adjustable by a screw. The specification states that “the strain of the tool upon any work-piece fastened in the vise or upon the table tends to thrust the table downward,” and the Eberhardt invention, so far as the claim sued on is concerned, relates to “a means for. bracing- the work-holding vise or table.” This means consists of a standard clamped to the table (adjustable as to height) by a bolt inserted through a slot in the standard into one of.a series of parallel slots on the vertical face of the table (but one slot in the table being absolutely necessary); the standard being made to rest and slide upon the bed plate of the frame of the machine, which is extended! for the purpose so as to come under, and parallel to, the table and cross-head. The specification states that:
“The table and vise are thus supported against the thrust of the tool, and the cut is more perfectly parallel with the bed plate than if the table were allowed to yield.”
The only claim involved reads as follows:
“6. In a crank planer, the combination, with the frame having the cross-head 0 provided with means for adjusting- the same vertically upon the frame, and having a saddle movable thereon with the table F, of the base having a bed plate projected beneath the table F, and a standard bolted adjustably" to the table and fitted at its lower end to slide Upon the bed plate, substantially as herein set forth.”
*685No complete anticipation is found in either patent disclosure or use. The only question we are required to consider is whether, in view of the prior art, the combination stated in the claim involves invention.
'The only elements of the combination claimed to be novel are the table-supporting standard clamped as above stated! and the extended bed plate on which the standard slides. Bed plates projected forward so as to extend under, and parallel to, the table, and cross-head were not new. Examples are found in the Day No. 7 and Juengst shapers and in the Niles radial drill, in neither of which machines,_ however, is the table supported by a standard; the bed plate extensions there found being presumably used (in part at least) for clamping thereto work too high to be carried on the table. Nor was it new to support the table by a leg resting on the projected bed plate, as was done in both the Fox and Richards metal planers, and in the Brainard gear-cutting machine. In neither of these machines, however, were the standards bolted adjustably to the table, nor did they slide on the extended bed plate. Neither were they located at the extreme outer edge of the table, and so did not perhaps protect against the thrust of the tool as effectively as in the device in question. But it was not even new to support the table by a standard bolted adjustably thereto, substantially as in the device of the patent in suit, sliding on a bed plate which was under the table, but was not extended from or connected ■with the frame bed plate. Such device is shown in Johnson’s shaper and in the Day Exhibit No. 2, in both of which the standard has a roller foot. The Eberhardt device is an advance upon the prior art only in that it uses the extended bed plate, which'was old, as the foundation on which the standard (also old) slides (rather than rolls), instead of employing a separate bed plate. This step was certain lv a short one. It is, however, ably and forcefully urged that the step was an important one, because of the necessity to the effective support of the table that the plate supporting the standard be always in a plane parallel to that of the cross-head, and because of the difficulty of maintaining such parallelism unless the supporting plate be a rigid extension of the frame bed plate. This unitary or “self-contained” feature has undoubted advantages.
The evidence also indicates that, apart from the “self-contained” feature, the device in suit has utility, being especially useful where the metal to be worked is very heavy or the thrust of the tool unusually great; and that it lias been favorably received by manufacturers and users, having to a large extent taken the place of the old construction.
[ 1 ] It is insisted by complainant that the considerations above stated show invention, as distinguished from mere mechanical skill. Ordinarily the mere making in one piece oí a device, or part of a device, formerly made in two pieces, is not invention. But the bringing together of previously separated parts in a unitary organization, so that they act together and produce a more beneficial result than when the parts operate separately, may be invention. But where, as here, the elements operate in no different way, and have no different relation to each other when in a self-contained form, than when one element is *686detached, such combination is not invention. Standard Caster Co. v. Caster Socket Co. (C. C. A. 6) 113 Fed. 162, 51 C. C. A. 109; National Tube Co. v. Aiken (C. C. A. 6) 163 Fed. 254, 261, 91 C. C. A. 114; Herman v. Youngstown Car Mfg. Co., 191 Fed. 579, decided by this court November 7, 1911.
The considerations of prior demand, unsuccessful attempts to supply the demand, utility, and public favor, are evidence of invention, and) in an otherwise doubtful case might turn the scale in favor of its existence. But neither of all of these considerations, regardless of all others, necessarily prove invention, the existence of which is always ultimately a question of fact, to be determined upon a consideration of all applicable facts and conditions.
[2] Having in mind all the considerations urged) by defendant, and taking into account the prior art, it is clear to our minds that the use of the projected bed plate, in connection with the table-supporting standard resting thereon, involved no more than mechanical skill, and that the combination in question is void for lack of invention.
The decree of the Circuit Court is affirmed.